Schnader, Special Dep. Att’y-Gen.,
We have your request to be advised whether your department may entertain a second petition for a resettlement upon petition of the taxpayer.
Your question involves an interpretation of sections 1101-1105, inclusive, of The Fiscal Code (Act of April 9,1929, P. L. 343).
Earlier sections in The Fiscal Code establish the procedure for making settlements upon tax reports filed by persons, associations and corporations. Section 1101 requires your department promptly, after the date of any settlement, to send a copy thereof to the taxpayer by mail or otherwise, and section 1102 permits the taxpayer, within ninety days after the date of settlement, to file with your department a petition for resettlement. Subject to the approval of the Department of the Auditor General, your department must dispose of every such petition within six months from the date of settlement, and it is your duty to notify the taxpayer promptly of the action taken upon his petition for resettlement.
Section 1103 permits the taxpayer, within thirty days after notice of the action taken on his petition for resettlement, to file with the Board of Finance and Revenue a petition for review.
You desire to know specifically whether, within ninety days after receiving' notice of resettlement, a taxpayer may file with your department and your department may entertain a second petition for resettlement.
To this question the answer must clearly be in the negative.
If your department, with the approval of the Department of the Auditor General, has resettled a tax account, you have no further jurisdiction over it unless and until the Board of Finance and Revenue has given your department authority to make a further resettlement as provided in section 1105 of The Fiscal Code, which permits your department, within one year after the date of settlement or of resettlement, to petition the Board of Finance and Revenue for authority to make a resettlement upon the ground that on the basis of information in the possession of your department the settlement or resettlement was erroneously or illegally made.
To state the matter differently, if your department is convinced that it has made an erroneous resettlement, it may ask the Board of Finance and Revenue to grant permission to correct the error by making a further resettlement. *390This, however, is the only case in which your department can make a second resettlement.
The taxpayer’s remedy, if he is unable to convince your department that it has erred in the resettlement, consists exclusively in the right, within thirty days after receiving notice of the resettlement, to file a petition for review as provided in section 1103. If the Board of Finance and Revenue concurs in his view that the resettlement was erroneous, it may resettle the tax, but it does not have jurisdiction to return the file to your department and either authorize or direct you to make a further resettlement.
Prom C. P. Addams, Harrisburg, Pa.